Title: John Quincy Adams to Louisa Catherine Johnson, 20 December 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague December 20. 1796.
          
          I have this morning received your two Letters of Novr: 29. and December 6. The pain which the prospect of an inevitable continuance to our separation has given you I readily believe, and I know too well from my own experience its force. At the same time I rejoyce in finding that you have the fortitude to support it; you have seldom as you say been taught in the school of disappointment: your firmness therefore is the more substantial proof of a character

formed to meet in a becoming manner those with which even the most fortunate lives are interspersed.
          Your intention and proposal of writing every week gives me great pleasure, [and] I will assure you that you shall meet with no failure of punctuality on my part. And [let] us my lovely friend, let us I entreat you in this correspondence mutually discover that free open, and unlimited confidence in each other, which I have so often solicited of you, and which I still think it necessary to recommend
          You speak of endeavouring to prevail on your Father to embark from Holland for America, for the purpose of giving us an opportunity to meet once more for a few days. Although it is one of the warmest wishes of my heart to see you, yet I should in this case enjoy that satisfaction for so short a time, the bitterness of a new separation would be so severely renewed, and the inconveniences of a double voyage to your father and family, a voyage to embark at an encreased distance and augmented perils upon the passage of the Atlantic, would be so great, that the pleasure of a short and transient meeting cannot even in a lover’s calculation be put in a balance against the obstacles to your design.
          You remember that in your Letter of July 25. you requested me not to pass through London on my way to Lisbon unless you could accompany me from thence; you had felt our parting too acutely to risk another, and could hear of my departure with less pain than you could witness it.— At present you think that the pang of parting again will tend to strengthen your fortitude. I mention this variety of sentiment, not to charge my friend with any inconsistency but to warrant the opinion I have formed, that in the intention of urging your father to embark from Holland, you have contemplated that of remaining with me. I attribute it therefore not to any sentiment of suspicion or distrust, but to that delicacy, which is the glory of your sex, and your fairest ornament, that you have not plainly avowed this purpose, as the foundation upon which you imagine your father might be persuaded to come here before his return to America. I should feel myself, culpable of that very sort of suspicion which it has always been my endeavour to avert from your mind, if I affected to regard the hope which you express in any other light. It is therefore a [duty] incumbent upon me to be candid and explicit upon the subject, and if I have [been] mistaken; if you have no other purpose than merely that of our meeting during the [short] stay which your

father could make in this Country, let your candour and affection apologize for my having misunderstood you.
          Upon this ground I find myself compelled to assure you that the completion of our Union here would be impossible. It would still be prevented by the same impediments which forced me so reluctantly to leave England without you.— They are of a nature which it is unpleasant even to explain and much more so to detail. My present situation is not improved in point of Fortune, it is more precarious in a political point of view than it was at that time. While I remain here in my present unsettled condition, without orders without authority, without power to remove, and exposed to dismission from the public Service by a revolution far from improbable in the administration of the American Government, to connect the fortunes of any amiable woman indissolubly with mine, would be an act of absurdity towards myself, and of cruelty towards her. How much would it be aggravated in your case whom I should take from the bosom of an excellent and happy family, where you have from your infancy scarcely formed a wish, but it was instantly supplied, and where the possession of fortune has accustomed you to the enjoyment of every indulgence. My sentiments on the occasion therefore cannot hesitate a moment. They are paramount to every other consideration, and fixed beyond the power of alteration.
          I have indeed gone through a painful task in thus intimating to you what however it is indispensable that you should know. Painful because it rests upon the unavoidable necessity of arrangements which are extremely unpleasant to myself, and ungrateful to my own hopes and wishes: painful, because I know that it will be adverse to your inclinations, as tending to confirm a disappointment from which you have hoped to be relieved; and perhaps no less painful from an apprehension that even you may harbour an involuntary doubt or distrust of the purity and generosity of the motives upon which my determination is really founded. Yet while I am thoroughly convinced that your interest and satisfaction make it a duty incumbent upon me to be clear and explicit with you, I feel at least the consolation of having faithfully discharged that duty, and as it concerns myself can without reluctance leave it to the test of future time to convince you, if there be a need for any such conviction, that I am as incapable of betraying affection, or slighting engagements, as of varying from a purpose deliberately formed, and decidedly adopted.
          
          Remember me affectionately to all the family and still believe me your ever faithful and constant friend
          
            A.
          
        